       Case: 1:18-cr-00467-JRA Doc #: 12 Filed: 01/22/19 1 of 6. PageID #: 62



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 UNITED STATES OF AMERICA,                          )   CASE NO.: 1:18CR467
                                                    )
                       Plaintiff,                   )   JUDGE JOHN R. ADAMS
                                                    )
              v.                                    )
                                                    )
 ROCKIE SAMUEL CHANDLER, III,                       )   UNITED STATES’ SENTENCING
                                                    )   MEMORANDUM
                       Defendant.                   )

       Now comes the United States of America, by and through its counsel, Justin E. Herdman,

United States Attorney, and Assistant United States Attorney, Danielle K. Angeli, who

respectfully submits this sentencing memorandum for Defendant Rockie Samuel Chandler

(“Defendant”). For the reasons set forth in the attached memorandum, the United States

respectfully requests that the Court sentence Defendant to a Guidelines sentence.

                                                        Respectfully submitted,

                                                        JUSTIN E. HERDMAN
                                                        United States Attorney

                                              By:       /s/ Danielle K. Angeli
                                                        Danielle K. Angeli (MI: P81362)
                                                        Assistant United States Attorney
                                                        United States Court House
                                                        801 West Superior Avenue, Suite 400
                                                        Cleveland, OH 44113
                                                        (216) 622-3875
                                                        (216) 522-8354 (facsimile)
                                                        Danielle.Angeli@usdoj.gov
       Case: 1:18-cr-00467-JRA Doc #: 12 Filed: 01/22/19 2 of 6. PageID #: 63



       I. Factual and Procedural Background

       On June 27, 2018, the Cleveland Police Department responded to a parking lot in

Cleveland, Ohio, to investigate a noise complaint. Upon arrival, officers saw a black Pontiac

Grand Prix. The car had stopped in between two sections of parked vehicles but the engine was

still running. Officers also saw Defendant leaning on the car’s front passenger side, holding a

rolled-up clothing bundle. When Defendant saw the officers pull into the parking lot, he quickly

reached through the passenger window and placed the clothing bundle in the car. As officers

drove closer, Defendant repeatedly told the driver to “pull off.” The car drove through the

parking lot, away from Defendant, and officers heard Defendant tell the car to “hurry up and

park.” The car pulled into a parking space, and officers parked alongside it. One officer

approached the front passenger side of the car. In plain view, he saw the black handle of a

firearm and part of the magazine sticking out of a rolled up pair of jean shorts on the front

passenger floor. Defendant knew that the clothing he placed into the passenger side of the car

concealed a Glock .40 caliber pistol loaded with 8 rounds of ammunition. (R. 10: Presentence

Investigation Report “PSR”, ¶¶ 4-5, PageID 42-43). Officers arrested Defendant, and performed

an inventory search of his car. Inside the car, officers found a bag of heroin. (Id. ¶ 5, PageID

43). Relatedly, Defendant has a prior conviction for Robbery, on or about February 27, 2014, in

Case Number CR-13-579294, and Drug Trafficking, on or about April 4, 2016, in Case Number

CR-16-603257, both in the Cuyahoga County Court of Common Pleas. (Id. ¶ 2, PageID 42). As

such, Defendant is a prohibited person and is not permitted to possess a firearm. (Id. ¶ 5, PageID

43).

       On August 15, 2018, a federal grand jury returned a one-count Indictment, charging

Defendant with being a felon in possession of a firearm and ammunition, in violation of 18




                                                 2
       Case: 1:18-cr-00467-JRA Doc #: 12 Filed: 01/22/19 3 of 6. PageID #: 64



U.S.C. § 922(g)(1). (Id. ¶ 1, PageID 42). On October 16, 2018, Defendant pled guilty to the

Indictment with a plea agreement. The plea agreement includes a stipulated Guidelines

calculation, which places Defendant’s total offense level at 24. If Defendant’s conduct continues

to show acceptance of responsibility, the United States will move for a three-level reduction

under U.S.S.G. § 3E1.1(a). Thus, if the Court determines that such a reduction is appropriate,

Defendant’s total offense level will be 21. (Id. ¶ 3, PageID 42). The PSR includes the same

Guidelines calculation. (Id. ¶¶ 15, 19, 58, PageID 44, PageID 51). It also correctly calculates

Defendant’s total criminal history points as 4, which corresponds to a Criminal History Category

III. (Id. ¶¶ 35-36, PageID 47). Thus, if the Court grants a three-level reduction for acceptance of

responsibility, Defendant’s advisory Guidelines range is 46-57 months. (Id. ¶ 57, PageID 51).

       II. Sentencing Factors

       Considering the factors set forth in 18 U.S.C. § 3553(a), including the nature and

circumstances of the offense, a Guidelines sentence is sufficient, but not greater than necessary,

to reflect the seriousness of the offense, to promote respect for the law, to provide a just

punishment for the offense, and to afford adequate deterrence. During the instant offense,

Defendant attempted to conceal the firearm from the responding officers, including instructing

the driver to pull away and to quickly park the car, and trying to hide the loaded firearm in a

bundle of clothing. Additionally, Defendant possessed the firearm in connection with another

felony, which makes this conduct more serious. As such, a Guidelines sentence is sufficient but

not greater than necessary to account for the seriousness of the offense, to promote respect for

the law, and to provide just punishment.

       The United States further submits that such a sentence is appropriate in light of

Defendant’s history and characteristics. Although Defendant only qualifies as a Criminal




                                                  3
       Case: 1:18-cr-00467-JRA Doc #: 12 Filed: 01/22/19 4 of 6. PageID #: 65



History Category III, he has a fairly lengthy record, particularly given his young age. In 2013, at

the age of 19, Defendant was convicted of Robbery, in violation of Ohio Revised Code

§ 2911.02(A)(2). (Id. ¶ 22, PageID 44). During the offense, Defendant recklessly used or

threatened the immediate use of force against the victim. (Id. ¶ 22, PageID 45). Defendant was

sentenced to two years of probation, and twice violated his probation conditions, resulting in

continued probation each time. (Id.). Although this crime does not qualify federally as a crime

of violence, it demonstrates Defendant’s previous use or threatened use of force. This

conviction, however, only scores one criminal history point. Additionally, in 2016, Defendant

was convicted for trafficking fentanyl, in violation of Ohio Revised Code § 2925.03(A)(2).

Again, this conviction scores one criminal history point. Although Defendant received a

sentence of one and a half years of probation, fentanyl is a particularly dangerous controlled

substance. Defendant also has several misdemeanor convictions, including two for attempted

drug possession. (See id. ¶¶ 26, 27, PageID 45-46). Relatedly, Defendant is only 24 years old.

(Id., PageID 41). Given Defendant’s young age and low-scoring criminal history despite two

felony convictions—one involving violence or threatened violence and one involving a

particularly dangerous controlled substance—a Guidelines sentence is sufficient but not greater

than necessary to account for Defendant’s history and characteristics.

       Likewise, such a sentence will afford adequate deterrence to criminal conduct, both for

Defendant and others, and will best protect the public from future crimes. Defendant has never

served a significant prison sentence and continues to violate the law. Indeed, Defendant has had

several criminal convictions, occurring every year from 2013 until 2018. (See id. ¶ 22-34,

PageID 44-47). Thus, a Guidelines sentence is appropriate to deter Defendant from engaging in




                                                 4
       Case: 1:18-cr-00467-JRA Doc #: 12 Filed: 01/22/19 5 of 6. PageID #: 66



similar behavior in the future. This sentence would also inform the community that prohibited

persons who possess or use firearms will be punished.

       For these reasons, and for those to be articulated at the sentencing hearing, the United

States requests that the Court impose a Guidelines sentence.




                                                     Respectfully submitted,

                                                     JUSTIN E. HERDMAN
                                                     United States Attorney


                                                     /s/ Danielle K. Angeli
                                                     Danielle K. Angeli (MI: P81362)
                                                     Assistant United States Attorney
                                                     United States Court House
                                                     801 West Superior Avenue, Suite 400
                                                     Cleveland, OH 44113
                                                     (216) 622-3875
                                                     (216) 522-8355 (facsimile)
                                                     Danielle.Angeli@usdoj.gov




                                                5
       Case: 1:18-cr-00467-JRA Doc #: 12 Filed: 01/22/19 6 of 6. PageID #: 67



                                   CERTIFICATE OF SERVICE

       I hereby certify that on this 22nd day of January 2019 a copy of the foregoing document

was filed electronically. Notice of this filing will be sent to all parties by operation of the

Court’s electronic filing system. All other parties will be served by regular U.S. Mail. Parties

may access this filing through the Court’s system.


                                                       /s/ Danielle K. Angeli
                                                       Danielle K. Angeli
                                                       Assistant U.S. Attorney




                                                   6
